Title: James Monroe to Thomas Jefferson, 7 June 1813
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir washington June 7. 1813.
            During the last session of Congress the current business pressed so heavily on me, and after its adjournment, the preparation of instructions for our ministers employed under the mediation of Russia, and in other duties connected with it, kept me so constantly engaged that I have scarcely had a moment of respite since I left you. I seize one to communicate some details, which it may be satisfactory to you to know. As I make the communication in confidence, it will be without reserve.
            when we were together last summer, we conferr’d on the then state of the depts of war & navy, and agreed, that whatever might be the merit of the gentlemen in them, which was admitted in certain respects, a change in both was indispensable. I mentiond that I had intimated to the President, before we left washington, my willingness to take the former, if he thought that the public interest would be advanc’d by it.
			 It seemed to be your opinion that it would. on returning here, such was the
			 pressure
			 of
			 public opinion, supported by all our friends in Congress, that a change in the dept of war was soon decided on, & even solicited by mr Eustis himself. In conversation with the President I repeated what I had said before, and intimated that I would either take that dept, or a military station, as might be thought most adviseable. On the surrender of Hull, I had offer’d to proceed to the state of ohio, and to take the command in that quarter, with a volunteer commission, to which he willingly assented.
			 In consequence, I had, with his approbation, sent off the cannon &ca from this place, and made every other arrangment, for the prosecution of the campaign against upper Canada, and was on the point of setting out when it was thought best to decline it.
			 The President was particularly inducd to adopt this latter counsel, by the appointment conferr’d on General Harrison, by the govr of Kentuckey, and his apparent popularity in the western country. I do not recollect that I mention’d this to you before. To the offer which I now repeated, the President replied, that he did not wish me to leave my present station, which tho’ inactive at the time, might not long continue so, for an inferior one, to hold it while I remaind in service. The state of public affairs led again to a general view of the whole subject. our military operations had been unsuccessful, one army had been surrenderd, under circumstances which impeached the integrity of the commander; and to the north in the whole extent of that country, so important & delicately circumstanc’d, as it was, the managment had been most wretched. 
			 The command at the important post of
			 Niagara had been sufferd to fall into state hands, and to be perverted to local & selfish purposes. Van Ranslear, a weak incompetent man with high pretentions, took it. It was late in the year, before General Dearborn left Boston, and repaird to albany. He had given no impulse to the recruiting business in the Eastern States by passing thro’ them, and making appeals to the patriotism of the people, and when he took the command at albany, it was in a manner to discourage all hope of active operations during the favorable season. The commander ought to lead to lead every important mov’ment. If intended to assail montreal, that being the grand attack, his station was there If a smaller blow only could be given, the feint against montreal, should have been committed to another, while he commanded in person where real service was to be performed. It was soon seen that nothing would be done against lower Canada; Genl D. doubtless saw it on his first arrival at albany, if he did not anticipate it before he left Boston. niagara was the object, next, in importance, and had he taken the command there, he might and probably would, by superceding little people & conducting our military operations, have prevented the riotous & contentious scene exhibited there, saved the country and the govt from the disgraceful defeat of Van Ranslaer, & the more disgraceful & gaschonading discomfiture of Smyth.
            The experience of the campaign had excited a doubt with many, if not with all, whether our military operations would prosper under General Dearborn; he was known to have merit as a patriot, a republican, and that in many other respects he was a safe man, but he was advanc’d in years, infirm, and had given no proof of activity or military talent during the year. He did not animate, or aid, in any way, to the republican party to the Eastward, while by his conduct as a partizan, he in excited, & invigorated the opposition to the government. Being at war, every thing would depend on success, and if he was not likely to succeed, a substitute ought to be provided. If he could not sustain his ground, those next in rank would push him aside, and as the army would be encreased, and, if the war continued, become strong, attention ought to be paid, with a view to the liberties of the country, to the character of the person to be plac’d in the chief command. I stated that if it was thought necessary to remove me from my present station, on the idea that I had some military experience, and a change in the command of the troops was resolved on, I would prefer it, to the dept of war, in the persuasion that I might be more useful. In the dept of war a man may might form a plan of a campaign, & write judicious letters on military operations, but still these were nothing but essays. Every thing would depend on the execution. I thought that with the army I should have better controul over operations & events, and might even aid,
			 so far as I could give aid at all, to the person in the dept of war. I offer’d to repair instantly to the northern army, to use my best efforts to form it, to promote the recruiting business, in the Eastern States, to conciliate the people to the views of the government, and unite them, so far as it might be possible, in the war. The President was of opinion that if I quitted my present station I ought to take the command of the army. It being necessary to place some one immediately in the dept of war, to supply the vacancy made by mr Eustiss retreat, the President requested me to take it pro tempore, leaving the ultimate decision on the other question open to further consideration. I did so, and immediately set to work, on the important duties of the office. I send you a copy of a report which I made to the military committies of congress, which laid the foundation of some changes in the military establishment, with which you are acquainted. It was intended merely as a skeleton. It was soon found to be improper, at a period of so much danger & urgency, to keep that dept in the hands of a temporary occupant. It ought to be filled by the person, who would have to form the plan of the campaign in every quarter, & be responsible for it. It being indispensible to fill it with a permanent character, and the question remaining undecided, relative to the command of the army, most persons thinking a change urgent, and the opinion of the President in regard to me being the same, General Armstrong, was put in the dept of war. Had it been decided to continue the command of the army under Genl Dearborne, and the question been with me, would I take the dept of war, the President & other friends wishing it, I would not have hesitated a moment in complying. But it never assumed that form. To secure the command of all important stations, along the coast & elsewhere, to men of talents & experience, who should be in the service of the U States, I had recommended a considerable augmentation of general officers, which was approved by General Armstrong & adopted by Congress. on the day that the nomination of these officers was made to the senate, the President sent for me, & stated that the Secretary at war, had plac’d me, in his list of major Generals, at their head, and wished to know whether I would accept the appointment, intimating that he did not think that I ought to do it, nor did he
			 wish me to leave my present station. I asked where I was to serve. He supposed it would be with the northern army, under General Dearborn. I replied that if I left my present office for such a command, it would be inferr’d that I had a passion for military life, which I had not: that in such a station, I could be of no service in any view to the general cause, or to military operations, even perhaps with the army in which I might serve: that, with a view to the public interest, the commander ought to receive all the support which the govt could give him: by accepting the station proposed, I might take from Genl Dearborne, without aiding the cause, by any thing that I might add;. I stated however that the grade made no difficulty with me, a desire to be useful being my only object, and that if the command was given me, even with a lower grade, than that suggested, admitting the possibility, I would accept it. The difficulty related to General Dearborn, who could not well be removed to an inactive station. I observd that if it was intended to rem continue him in the command, he would have my best support, as he already had had, as no one respected or esteemd him more than I did. To a strong desire to make you acquainted with the real state of things in regard to this question, I have felt an additional motive growing out of the conversation between us, above alluded to, to communicate to you, the causes of certain events which may have excited your surprise. It is proper to add that, had I been transferr’d to the army, mr Gallatin claimed & would have succeeded to the vacancy in this department.
            The campaign has commencd tolerably well and with a good prospect of success, tho’ the mov’ment has been rather slow, which may give time for reinforcments from Europe. An opinion begins to circulate here, that a person of more vigorous mind should be on the frontier with the northern army, to direct its movments, & that the secretary of war is that person. This idea is
			 founded on a doubt of the competency of those now there. The effect would be to make the Secretary at war commander in chief of the army, in the character of secretary at war. While here, orders emanate from the President, in which case, the President, the secretary at war, and commander of the troops, are checks on each other; but in the other case, the powers of all three would be united in in the Secretary, much to the disadvantage of the President, who by the distance could have nothing to do in the business. Besides, if the secretary takes the command of the northern army, who would supply its his place in the dept of war, and direct the operations of the army against detroit & upper canada, of that on the mississippi, and of the extensive & burthensome operations along the coast, and of the supplies in munitions of war & provisions necessary to each, forming separately an important duty, but in the whole a very complicated & arduous
			 one, requiring also daily attention. Troops have been collecting for sometime at Bermuda, destind against against some part of our country. Should they be brought to bear against this city, or new orleans, & the Secretary be absent, what the effect? These objections have weight, yet a new, & serious discomfiture, might shake the administration to the foundation, and endanger the republican party & even the cause. so nicely balancd are the dangers, attending either course, in the present state of things, admitting that the Secretary might be able to supply any deficiency in the those with the northern army, that it is difficult to say which scale preponderates. my reflections on the subject are known to the President, but I take no part in the question.
            The mediation with of Russia offers some prospect of accomodation with G Britain, but no certainty of it. It is not known that she has accepted the overture. The Russian minister was informd that the President accepted it because he wished peace on honorable conditions, and was willing to avail himself of every fair opportunity to promote it: that he did not ask whether G Britain had accepted the mediation, because it was sufficient that the Emperor had offerd it; and that the President sought by the manner of accepting it, to evince his high respect for the character of the Emperor.
			 It became a question whether authority should be given to mr adams alone to manage the negotiation, or eclat be attachd to the mission, by adding two Envoys to it, to be sent from this country. The latter course was preferr’d, & Mr Gallatin being desirous, of acting in it, he was employed. Before I knew this latter fact, I had thought that it would be well, to engage in the service, some distinguished popular man, from that portion of our country, the
				western, which had given such support, and suffer’d so much by the war, to secure the confidence of its people in the negotiation, & reconcile them to any result of it. But on finding that Mr Gallatin, for whom I have always entertaind a very high respect & esteem, desird the appointment, and that the President was willing to confer it on him, I readily acquiesc’d, tho’ not without serious apprehension of the consequences—mr King has begun his new career by an attack on the measure, objecting to mr Gallatins absence at this time, to the union of two such important offices in the same person &ca. The nomination is still depending before the senate. It will I doubt not terminate favorably,
			 but still it has encreased our difficulties.
            I had written the above some days since, when I had the pleasure to receive your letter of the 30th ulto. To the very interesting observations it communication communicates I will pay attention at an early day. I am forc’d to close this, to avail myself of this days mail for its conveyance. I am dear Sir with great respect
            very sincerely your friendJas Monroe
          
          
            Be so good as to return me the enclosed paper, it being the only copy which I have
          
        